                          Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 1 of 15
                                                                                                                                                 5/06/20 11:40AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Victerra Energy Holding Co., LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA Atlantic Resources II Holding Co. LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  700 Milam Street
                                  Suite 1300
                                  Houston, TX 77002
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.victerra.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                           Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 2 of 15
                                                                                                                                                     5/06/20 11:40AM

Debtor    Victerra Energy Holding Co., LLC                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                            Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 3 of 15
                                                                                                                                                         5/06/20 11:40AM

Debtor   Victerra Energy Holding Co., LLC                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 4 of 15




       /s/ Matthew S. Okin                       5/6/2020
                          Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 5 of 15
                                                                                                                                           5/06/20 11:40AM

Debtor     Victerra Energy Holding Co., LLC                                                 Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                   Chapter     11
                                                                                                                        Check if this an
                                                                                                                        amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Victerra Energy Interests, LLC                                          Relationship to you               100% Owned Subsidiary
           Southern District of Texas, Houston
District   Division                            When            5/06/20             Case number, if known
Debtor     Victerra Energy, LLC                                                    Relationship to you               100% Owned Subsidiary
           Southern District of Texas, Houston
District   Division                            When            5/06/20             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 5
                     Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 6 of 15


Fill in this information to identify the case:

Debtor name                 Victerra Energy Holding Co., LLC

United States Bankruptcy Court for the:                                  SOUTHERN DISTRICT OF TEXAS                                                                  Check if this is an
Case number (if known):                                                                                                                                                   amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
Insiders
                                                                                                                                                                                      12/15


A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

Name of creditor and        Name, telephone       Nature of claim (for   Indicate if claim is   Amount of Claim
complete mailing address,   number and email      example, trade         contingent,
                                                                                                If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
including zip code          address of creditor   debts, bank loans,     unliquidated, or
                                                                                                secured, fill in total claim amount and deduction for value of collateral or setoff to
                            contact               professional           disputed
                                                                                                Total claim, if partially        Deduction for value of
                                                  services, and                                                                                                 Unsecured claim
                                                                                                secured                          collateral or setoff
                                                  government


EagleClaw Midstream
Ventures, LL P. O.
Box 5889 Midland,TX
79704-0000                                                                                                                                                                   519,265.96
H. L. Hawkins, Jr., Inc.
300 Board of Trade
Place New
Orleans,LA 70130-
0000                                                                                                                                                                         494,077.00

Aggreko Holding, Inc.
P. O. Box 972562
Dallas,TX 75397-0000                                                                                                                                                         329,736.96

Salt Creek Midstream,
LLC 20329 State Hwy
249 Floor 4
Houston,TX 77070-
0000                                                                                                                                                                         291,007.03

Purestream Services,
LLC 790 South Komas
Drive Salt Lake
City,UT 84108-0000                                                                                                                                                           243,155.92

RS Energy Group, Inc.
600 Travis St. Suite
750 Houston,TX
77002-0000                                                                                                                                                                   173,225.00

Cottonwood Ranch &
Investments, LP 7715
Escala Dr. Austin,TX
78735-0000                                                               Disputed                                                                                            171,064.20

Troy A. Carmichael
Testamentary Trust
311 North Virginia
Street Port
Lavaca,TX 77979-0000                                                                                                                                                         113,602.59




                                                                                    Page 1 of 3
                     Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 7 of 15


Name of creditor and        Name, telephone       Nature of claim (for   Indicate if claim is   Amount of Claim
complete mailing address,   number and email      example, trade         contingent,
                                                                                                If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
including zip code          address of creditor   debts, bank loans,     unliquidated, or
                                                                                                secured fill in total claim amount and deduction for value of collateral or setoff to
                            contact               professional           disputed               Total claim, if partially        Deduction for value of
                                                  services, and                                 secured                          collateral or setoff           Unsecured claim


Texas General Land
Office 1700 N.
Congress Avenue
Austin,TX 78701-0000                                                                                                                                                         110,156.69
Flatrock Eng. and
Environmental, LL
18615 Tuscany Stone
Suite 380 San
Antonio,TX 78258-
0000                                                                                                                                                                         109,603.93

Enerflex Energy
Systems, Inc. P. O.
Box 13800 Oklahoma
City,OK 73113-0000                                                                                                                                                             74,162.48

Horsepower Electric,
LLC 28 Jenkins Drive
Artesia,NM 88210-
0000                                                                                                                                                                           71,054.95
FTI Consulting, Inc. P.
O. Box 418005
Boston,MA 02241-
0000                                                                                                                                                                           42,016.28
Centri Pump, Inc. P O
Box 52321
Midland,TX 79710-
0000                                                                                                                                                                           40,069.98
PERC Engineering,
LLC 1880 S. Dairy
Ashford Rd. Suite 606
Houston,TX 77077-
0000                                                                                                                                                                           35,099.46

IHS Global, Inc. P.O.
Box 847193
Dallas,TX 75284-0000                                                                                                                                                           33,506.76

Bracewell LLP P. O.
Box 207486
Dallas,TX 75320-0000                                                                                                                                                           31,996.56

Catalyst Oilfield
Service 2016 LLC PO
Box 8485 Midland,TX
79708-0000                                                                                                                                                                     29,877.53

JW Powerline P. O.
Box 732290
Dallas,TX 75373-0000                                                                                                                                                           28,619.62

Schlumberger
Technology Corp. P.
O. Box 732149
Dallas,TX 75373-0000                                                                                                                                                           28,498.03

McElroy, Sullivan,
Miller & Weber, L P.O.
Box 12127 Austin,TX
78711-0000                                                                                                                                                                     27,675.83
Hippo Energy P. O.
Box 1667 Hilltop,TX
77871-0000                                                                                                                                                                     27,300.00




                                                                                    Page 2 of 3
                     Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 8 of 15


Name of creditor and        Name, telephone       Nature of claim (for   Indicate if claim is   Amount of Claim
complete mailing address,   number and email      example, trade         contingent,
                                                                                                If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
including zip code          address of creditor   debts, bank loans,     unliquidated, or
                                                                                                secured fill in total claim amount and deduction for value of collateral or setoff to
                            contact               professional           disputed               Total claim, if partially        Deduction for value of
                                                  services, and                                 secured                          collateral or setoff           Unsecured claim


Ricochet Oilfield
Services, LLC P. O.
Box 732951
Dallas,TX 75373-0000                                                                                                                                                           24,717.80
RainRock Services,
LLC P. O. Box 11247
Midland,TX 79702-
0000                                                                                                                                                                           22,550.35

BSREP II Houston
Office 3HC Owner
LLC PO Box 207344
Dallas,TX 75320-0000                                                                                                                                                           22,072.36
Whitley Penn 640
Taylor Street Suite
220 Fort Worth,TX
76102-0000                                                                                                                                                                     20,200.00
Triple T's Linings, LLC
2493 Pecos Hwy.
Carlsbad,NM 88220-
0000                                                                                                                                                                           19,497.20
Penasco Services,
LLC PO Box 1210
Carlsbad,NM 88220-
0000                                                                                                                                                                           19,125.00

Bosque Energy
Services P. O. Box
2779 Weatherford,TX
76086-0000                                                                                                                                                                     19,096.00

CSI Compressco LP
PO Box 840082
Dallas,TX 75284-0000                                                                                                                                                           16,600.00




                                                                                    Page 3 of 3
Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 9 of 15
                         Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 10 of 15




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Victerra Energy Holding Co., LLC                                                             Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Victerra Energy Holding Co., LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Atlantic Resources II Investment Holding
 185 Dartmouth Street, 7th Floor
 Boston, MA 02116
 Atlantic Resources II Investment Holding
 185 Dartmouth Street, 7th Floor
 Boston, MA 02116




    None [Check if applicable]




 May 6, 2020                                                         /s/ Matthew Okin
 Date                                                                Matthew Okin
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Victerra Energy Holding Co., LLC
                                                                     Okin Adams LLP
                                                                     1113 Vine St., Suite 240
                                                                     Houston, TX 77002
                                                                     (713) 228-4100 Fax:(888) 865-2118
                                                                     info@okinadams.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
          Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 11 of 15



                            VICTERRA ENERGY HOLDING CO., LLC

               UNANIMOUS WRITTEN CONSENT OF THE BOARD OF MANAGERS



         The undersigned, being all of the members of the board of managers of Victerra Energy Holding
Co., LLC, a Delaware limited liability company (the “Company”), pursuant to Section 18-404 of the
Delaware Limited Liability Company Act and Section 6.02(c) of the Second Amended and Restated
Limited Liability Company Agreement of the Company dated February 28, 2019, as amended (the “LLC
Agreement”), upon execution hereof, do hereby adopt and approve by unanimous written consent the
resolutions attached hereto as Exhibit A, effective as of May 6, 2020, and waive all notice requirements
related to this consent pursuant to the LLC Agreement. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the LLC Agreement.




ACTIVE 256595265
       Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 12 of 15




        IN WITNESS WHEREOF, the undersigned have executed this consent as of the date first
written above.



                                             By:

                                             Name: Geer Blalock

                                             Title:   Manager
        Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 13 of 15




                                                                                         EXHIBIT A

                     RESOLUTIONS OF THE BOARD OF MANAGERS
                                      OF
                       VICTERRA ENERGY HOLDING CO., LLC
                           A DELAWARE CORPORATION

        WHEREAS, Victerra Energy Holding Co., LLC, a Delaware limited liability company
(the “Company”), previously retained the services of a Chief Restructuring Officer (the “CRO”)
to advise the board of managers (the “Board”) of the Company;

       WHEREAS, the Board has considered presentations made by, and has reviewed and had
the opportunity to ask questions about the materials presented by, the CRO, other officers of the
Company and other advisors (the “Advisors”) regarding the liabilities, liquidity and prospects of
the Company, Victerra Energy, LLC, a Texas limited liability company (“VIC”), and Victerra
Energy Interests LLC, a Texas limited liability company (“VEI” and collectively with VIC, the
“Subsidiaries”), the alternatives available to the Company and the Subsidiaries, and the impact of
the foregoing on the Company’s and the Subsidiaries’ businesses (collectively, the “Strategic
Alternatives”); and

        WHEREAS, the Board, on behalf of the Company, acting in its individual capacity and in
its capacity as the sole member of each of VIC and VEI (any and all such capacities being
collectively referred to herein as the “Applicable Capacities”) desires to approve the following
resolutions.

Commencement of Chapter 11 Case

        WHEREAS, the Board, acting in its Applicable Capacities, has discussed the Strategic
Alternatives with the CRO and the Advisors and fully considered each of those alternatives
available to the Company and the Subsidiaries, and has determined that it is in the best interests of
the Company and the Subsidiaries to file petitions with the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) seeking relief under the provisions of chapter
11 of title 11 of the United States Code (the “Bankruptcy Code”).

       NOW, THEREFORE, BE IT RESOLVED, that the CRO and any other officers of the
Company and the Subsidiaries (each, an Authorized Officer) be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Company and the Subsidiaries to
negotiate, execute, deliver, and file with the Bankruptcy Court all plans, petitions, schedules,
statements, motions, lists, applications, pleadings, papers, affidavits, declarations, orders and other
documents (collectively, the “Chapter 11 Filings”) in such form and with such changes, additions
and modifications thereto as any such Authorized Officer may deem necessary, appropriate or
advisable, the execution, delivery and filing thereof to be conclusive evidence of the approval of
the Board, acting in its Applicable Capacities;

       FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Company and the Subsidiaries, to
        Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 14 of 15




take and perform any and all further acts and deeds that such Authorized Officer deems necessary,
appropriate or advisable in connection with the Company’s and the Subsidiaries’ Chapter 11
Filings and chapter 11 cases (the “Chapter 11 Cases”), including, without limitation, (i) the
payment of fees, consent payments, indemnities, taxes and other expenses such Authorized Officer
deems necessary, appropriate or advisable, and (ii) negotiating, executing, delivering, performing
and filing any and all additional documents, schedules, statements, lists, papers, agreements,
certificates and/or instruments in connection with, or in furtherance of, the Chapter 11 Cases with
a view to the successful prosecution of the Chapter 11 Cases, including any plan documents, in
such form and with such changes, additions and modifications thereto as any such Authorized
Officer may deem necessary, appropriate or advisable, the execution, delivery and filing thereof
to be conclusive evidence of the approval of the Board, acting in its Applicable Capacities.

Retention of Advisors

        RESOLVED, that, in connection with the Chapter 11 Cases, the Authorized Officers, be,
and each of them hereby is, authorized and empowered, in the name and on behalf of the Company
and the Subsidiaries, to employ and retain assistance by legal counsel, accountants, financial
advisors, and other professionals, on behalf of the Company and the Subsidiaries (the “Chapter 11
Advisors”), that such Authorized Officer deems, in their reasonable judgment, necessary,
appropriate or advisable in connection with, or in furtherance of, the Chapter 11 Cases, with a view
to the successful prosecution of the Chapter 11 Cases;

       FURTHER RESOLVED, that the law firm of Okin Adams LLP, 1113 Vine Street, Suite
240, Houston, Texas 77002, is hereby retained and employed as attorneys for the Company and
the Subsidiaries in the Chapter 11 Cases;

      FURTHER RESOLVED, that the firm of Buckley & Boots, LLC, 1117 Potomac, Suite
B, Houston, Texas 77057, is hereby retained and employed as oil and gas consultants for the
Company and the Subsidiaries in the Chapter 11 Cases; and

        FURTHER RESOLVED, that the Authorized Officers, be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Company and the Subsidiaries, to
take and perform any and all further acts and deeds, including, without limitation, (i) the payment
of any consideration, (ii) the payment of fees, consent payments, indemnities, taxes and other
expenses such Authorized Officer deems necessary, appropriate or advisable, and (iii) negotiating,
executing, delivering, performing, and filing any and all documents, motions, pleadings,
applications, declarations, affidavits, schedules, statements, lists, papers, agreements, certificates
and/or instruments in such form and with such changes, additions and modifications thereto as any
such Authorized Officer may deem necessary, appropriate or advisable in connection with the
retention of Chapter 11 Advisors, the execution, delivery, performance and filing thereof to be
conclusive evidence of the approval of the Board, acting in its Applicable Capacities.

EnergyNet Sales Process

       RESOLVED, that the Board, acting in its Applicable Capacities, has determined, after
consultation with the CRO and the Advisors, that, subject to approval of the Bankruptcy Court,
        Case 20-32487 Document 1 Filed in TXSB on 05/06/20 Page 15 of 15




the Company and the Subsidiaries, as debtors and debtors in possession under chapter 11 of the
Bankruptcy Code, shall be, and hereby are, authorized to list the properties and assets of the
Company and the Subsidiaries for sale through EnergyNet.Com, LLC, in accordance with the
forms of agreements previously provided by the CRO to the Board and the process discussed by
the CRO, the Advisors and the Board, with such changes, additions and modifications thereto as
any such Authorized Officer, exercising their reasonable business judgment, may deem necessary,
appropriate or advisable for the continuing conduct of the affairs of the Company and the
Subsidiaries the execution and delivery thereof to be conclusive evidence of the approval of the
Board, acting in its Applicable Capacities.

General Authorization and Prior Acts

        RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized and
empowered, for and on behalf of the Company and the Subsidiaries, to take or cause to be taken
any and all such actions and to enter into, execute and deliver, or to cause to be entered into,
executed and delivered, any and all such acknowledgments, agreements, applications, certificates,
declarations, instruments, contracts, notices, powers, statements and other instruments and
documents, or to effect any filings with any and all appropriate regulatory authorities, as may be
required or as any such Authorized Officer may deem necessary, necessary, appropriate or
advisable to effectuate and carry out the transactions contemplated by, and the purposes and intent
of, the foregoing resolutions; all such actions to be performed in such manner and all such
acknowledgements, agreements, applications, certificates, declarations, instruments, contracts,
notices, powers, statements and other instruments and documents to be executed and delivered in
such form as the Authorized Officer performing or executing, or causing the execution of, the same
shall approve, such Authorized Officer’s performance or execution and delivery thereof to be
conclusive evidence of such approval and the approval of the Board, acting in its Applicable
Capacities; and

        FURTHER RESOLVED, that the authority granted to the Authorized Officers of the
Company and the Subsidiaries under the foregoing resolutions shall be deemed to include, in the
case of each such resolution, the authority to perform such further acts and deeds for and on behalf
of the Company and the Subsidiaries, necessary, appropriate or advisable, in the reasonable
judgment of such Authorized Officers, to carry out the transactions contemplated thereby, and all
acts and deeds previously performed by any of the Authorized Officers or Advisors, for and on
behalf of the Company and the Subsidiaries, prior to the date hereof that are within the authority
conferred by the foregoing resolutions are each adopted, approved, ratified and confirmed in all
respects as the authorized acts and deeds of the Company and the Subsidiaries, as applicable.
